    Case 3:11-cr-30011-JPG Document 64 Filed 06/10/20 Page 1 of 3 Page ID #151




                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

    UNITED STATES OF AMERICA,

                    Plaintiff,

            v.                                                Case No. 11-cr-30011-JPG

    DONALD W. CLARK,

                    Defendant.

                                  MEMORANDUM AND ORDER

          This matter comes before the Court on the defendant’s pro se letter, which the Court

construes as a motion for a reduction of his criminal sentence following the retroactive

application of the Fair Sentencing Act of 2010, Pub. L. 111-220; §§ 2-3, 124 Stat. 2372, 2372

(2010), as set forth in the First Step Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194,

5222 (2018) (Doc. 59). Counsel, who has appeared for the defendant on a voluntary basis, has

moved to withdraw on the basis that he can make no non-frivolous arguments in support of a

request for reduction (Doc. 63). See Anders v. California, 386 U.S. 738, 744 (1967).

          On April 6, 2011, a jury found the defendant guilty of one count of distribution of an

unspecified amount of crack cocaine. In July 2011, the Court sentenced him to serve 210

months in prison. The Court imposed this sentence in accordance with the sentencing changes

made by the Fair Sentencing Act, which had become effective August 3, 2010.

          The defendant now asks the Court to reduce his sentence in light of § 404 of the First

Step Act.1 Section 404 allows the Court to reduce a defendant’s sentence for a crack cocaine



1
    Section 404 of the First Step Act provides in full:

          (a) DEFINITION OF COVERED OFFENSE.—In this section, the term “covered
          offense” means a violation of a Federal criminal statute, the statutory penalties for
 Case 3:11-cr-30011-JPG Document 64 Filed 06/10/20 Page 2 of 3 Page ID #152




offense, but only if the Court had imposed that sentence before another statute—the Fair

Sentencing Act—lowered the statutory sentencing range for that crack cocaine offense. First

Step Act, § 404(b). In essence, the First Step Act retroactively applies the Fair Sentencing Act’s

lower statutory sentencing ranges and allows the Court to bring past sentences into line with the

lower ranges. However, the First Step Act prohibits the Court from entertaining a motion to

reduce a sentence where the Court had previously imposed that sentence in accordance with the

amendments made by §§ 2 and 3 of the Fair Sentencing Act. First Step Act § 404(c).

       The Court cannot entertain the defendant’s motion because it previously imposed the

defendant’s sentence in accordance with the amendments made by the Fair Sentencing Act,

which were already effective at the time he was sentenced. Thus, he has already received the

benefit of any Fair Sentencing Act’s statutory sentencing range changes that may have affected

him. For this reason, the Court GRANTS counsel’s motion to withdraw (Doc. 63) and



       which were modified by section 2 or 3 of the Fair Sentencing Act of 2010 (Public
       Law 111–220; 124 Stat. 2372), that was committed before August 3, 2010.

       (b) DEFENDANTS PREVIOUSLY SENTENCED.—A court that imposed a
       sentence for a covered offense may, on motion of the defendant, the Director of
       the Bureau of Prisons, the attorney for the Government, or the court, impose a
       reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 (Public
       Law 111–220; 124 Stat. 2372) were in effect at the time the covered offense was
       committed.

       (c) LIMITATIONS.—No court shall entertain a motion made under this section to
       reduce a sentence if the sentence was previously imposed or previously reduced in
       accordance with the amendments made by sections 2 and 3 of the Fair Sentencing
       Act of 2010 (Public Law 111–220; 124 Stat. 2372) or if a previous motion made
       under this section to reduce the sentence was, after the date of enactment of this
       Act, denied after a complete review of the motion on the merits. Nothing in this
       section shall be construed to require a court to reduce any sentence pursuant to
       this section.

                                                2
 Case 3:11-cr-30011-JPG Document 64 Filed 06/10/20 Page 3 of 3 Page ID #153




TERMINATES counsel in this case. The Court further DISMISSES the defendant’s pro se

motion for a sentence reduction based on the First Step Act’s retroactive application of the Fair

Sentencing Act (Doc. 59).

IT IS SO ORDERED.
DATED: June 10, 2020

                                             s/ J. Phil Gilbert
                                             J. PHIL GILBERT
                                             DISTRICT JUDGE




                                                 3
